 

Exhibit 10.4

 

STOCK REPURCHASE AGREEMENT

 

This Stock Repurchase Agreement, dated as of September 1, 2019 (the
“Agreement”), is by and among Cerberus Cyber Sentinel Corporation, a Delaware
corporation (the “Company”). Whiteboard Capital, LLC, an Arizona limited
liability company (the “Shareholder”), and Alan Kierman, the sole member of the
Shareholder (‘‘Kierman”).

 

WITNESSETH:

 

WHEREAS, the Shareholder and/or Kierman is the record and beneficial owner of
10,000,000 shares of common stock, par value $0.00001 per share, of the Company
(“Common Stock”); and

 

WHEREAS, the Shareholder desires to sell, transfer and assign to the Company,
and the Company desires to purchase from the Shareholder, 6,000,000 shares of
Common Stock (the “Shares”) for the consideration and upon the terms set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements and
conditions contained herein, the parties agree as follows:

 

1. Repurchase of the Shares. On the terms and subject to the conditions
contained herein, on the date hereof, the Company hereby agrees to purchase from
the Shareholder, and the Shareholder hereby agrees to sell, transfer and assign
to the Company, the Shares, free and clear of all pledges, security interests,
encumbrances, liens, claims or charges of any kind or nature placed on the
Shares by Shareholder or Kierman. On the date hereof, the Shareholder has
delivered to the Company a stock power evidencing the transfer of the Shares to
the Company, the form of which is attached hereto. As of the date hereof, the
Shares are not certificated.

 

2. Purchase Price. In full consideration of the sale, transfer and assignment of
all of the Shares free and clear of all pledges, security interests,
encumbrances, liens, claims or charges of any kind or nature placed on the
Shares by Shareholder or Kierman, and the other agreements between the parties
hereto, the Company agrees to pay to the Shareholder $60.00 (the “Purchase Pric
e”), which has been paid by delivery of the Company’s check.

 

3. Representation of the Shareholder. The Shareholder and Kierman, jointly and
severally, represent that the Shareholder is the record and Shareholder and/or
Kierman is the beneficial owner of the Shares, free and clear of all pledges,
security interests, encumbrances, liens, claims and charges of any kind or
nature (including community property interests) placed on the Shares by
Shareholder or Kierman, and the Shareholder is transferring the Shares to the
Company on the date hereof in accordance with this Agreement.

 

4. Release. For and in consideration of the obligation to pay the transactions
contemplated hereunder, the Company and Kierman have entered into that certain
General Release, dated as of the date hereof.

 

 

 

 

5. Acknowledments of the Shareholder and Kierman. As a material inducement to
the Company’s entry into this Agreement, the Shareholder and Kierman
unconditionally acknowledges at the signing of this Agreement and delivery of
any documents hereunder that:

 

(a) the Purchase Price is not based on the result of any independent valuation
of the Company, but rather was determined based on arms’ length negotiations
between the parties, and that the Purchase Price is fair and reasonable.

 

(b) the Shareholder is aware of the Company’s intention to register the Common
Stock under the Securities Exchange Act of 1934, as amended, and has read the
Company’s Registration Statement on Form 10 filed with the Securities and
Exchange Commission.

 

(c) it/he has had an opportunity to ask questions of and receive answers
concerning the business and prospects of the Company and to obtain any
additional information that the Company possesses (including, without
limitation, the Company’ s financial statements) or could acquire without
unreasonable effort or expense necessary to enable the Shareholder to make an
informed decision with respect to the transactions contemplated hereby, and
it/he hereby waives its/his right to any further information;

 

(d) it/he has relied on its/his own knowledge or the advice of its/his own
counsel, accountants or advisers with regard to the tax and other considerations
involved in the transactions contemplated hereby, and no representations with
respect thereto have been made to the Shareholder or Kierman;

 

(e) it/he has had an opportunity to obtain the advice of persons with knowledge
and experience in financial and business matters and who are capable of
evaluating the merits of the transactions contemplated hereby and the amount of
the Purchase Price;

 

(f) it/he has carefully read this Agreement, it/he has had an opportunity to
discuss its effect with counsel of its/his choice and that it/he fully
understand its final and binding effect;

 

(g) it/he has executed this Agreement as its/his free and voluntary act, without
any duress, coercion or undue influence exerted by or on behalf of the Company
or any person affiliated with the Company; and

 

(h) no promise, representation, conduct or consideration by the Company or its
other shareholders, agents, employees, attorneys or persons in privity with them
has induced the execution of this Agreement except for those representations and
agreements specifically set forth herein.

 

6. Further Assurances. The parties shall execute and deliver such additional
documents and take such additional actions as any party may reasonably deem to
be necessary or appropriate to more fully consummate the transactions
contemplated by and effect the purposes of this Agreement. All such additional
documents and actions shall be deemed to have been executed, delivered or taken
on the Closing Date.

 

2

 

 

7. Counterpa1ts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument.

 

8. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes all prior agreements and understandings (oral and
written), between or among the parties with respect to the subject matter
hereof. No representation, warranty, promise, inducement, projection of
financial condition or statement of intention has been made by any party hereto
which is not expressed in this Agreement and the parties and their affiliates
shall not be bound by, or be liable for, any alleged representation, warranty,
promise, inducement, projection of financial condition or statement of intention
not expressed herein.

 

9. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware, without regard to any conflict-of-law
rules that would apply any other law.

 

10. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

11. Severabilitv. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable and the remaining provisions hereof shall remain in full force
and effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement. Furthermore, in lieu of such
illegal, invalid or unenforceable provision, there shall be added as part of
this Agreement, a provision as similar in its terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

[Remainder of page intentionally left blank.]

 

3

 

 

  [ex10-4_001.jpg]



 

WHITEBOARD CAPITAL, L       [ex10-4_002.jpg]       [ex10-4_003.jpg]   Alan
Kierrnan

 



4

 

 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Cerberus Cyber Sentinel Corporation, a Delaware corporation (the “Corporation”),
Six Million (6,000,000) shares of the Common Stock, par value $0.00001, of the
Corporation, standing in the name of the undersigned on the books of the
Corporation and does hereby irrevocably constitute and appoint David G. Jemmett
or Stephen Scott, or either of them, as the undersigned’s attorneys to transfer
the said stock on the books of the Corporation, each with full power of
substitution in the premises.

 

Dated: September 1, 2019.

 

  By: [ex10-4_004.jpg]     Alan Kierman     Manager



 

   

 

 

GENERAL RELEASE

 

THIS GENERAL RELEASE (this “Agreement”) is entered into as of September 1, 2019
(the “Execution Date”), between Alan L. Kierman (“Kierman”) and Cerberus Cyber
Sentinel Corporation (the “Company”). Both parties to this Agreement wish to
clearly and fully settle all disputed and potential claims arising out of
Kierman’s affiliation with the Company. This Agreement is supported by good and
valuable consideration. This Agreement supersedes, voids and replaces any and
all preexisting agreements and understandings between the parties related to the
subject matter hereof.

 

WHEREAS, the Company was formed as a Delaware corporation on March 5, 2019, with
David G. Jemmett, Stephen H. Scott, Jr., and Kierman, or their respective
affiliates, as the original shareholders;

 

WHEREAS, Kierman also served as an officer of the Company until his resignation
on May 16, 2019;

 

WHEREAS, an entity affiliated with Kierman, Whiteboard Capital LLC
(“Whiteboard”), is a party to that certain Stock Purchase Agreement, dated as of
April 15, 2019, by and between the Company and Whiteboard, pursuant to which
Whiteboard purchased 10,000,000 shares of common stock of the Company for
$100.00 (the “Stock Purchase”);

 

WHEREAS, in connection herewith, Whiteboard is entering into a Stock Purchase
Agreement with the Company, pursuant to which the Company is acquiring from
Whiteboard 6,000,000 shares of common stock of the Company for $60.00, leaving
Whiteboard Capital with 4,000,000 shares of common stock of the Company;

 

WHEREAS, the parties mutually wish to conclude, on an amicable basis, Kierman’s
affiliation with the Company as an officer, and to set forth in this Agreement a
resolution of all matters pertaining to such; and

 

WHEREAS, the parties desire to further document their understanding and intent
regarding, and the circumstances surrounding Kierman’s resignation as an
officer, and to make such other agreements and covenants to one another as set
forth herein;

 

NOW, THEREFORE, and in consideration of the acts, payments, covenants, and
mutual agreements herein described and agreed to be performed, the parties agree
as follows:

 

1. Resignation. The Company hereby confirms receipt of Kierrnan’s voluntarily
resignation as an officer received by the Company in writing on May 16, 2019,
and agrees his resignation is effective as of that date.

 

2. Representations and Warranties.

 

(a) Kierman - Agreement Binding; Authoritv. Kierman hereby represents and
warrants to the Company as of the Execution Date that Kierman, acting alone, has
the power and authority to execute this Agreement and effect the transactions
reflected herein. Neither the execution, delivery, nor performance of this
Agreement by Kierman will, with or without the giving of notice or the passage
of time, or both, conflict with or result in a default under any agreement,
understanding, law, rule or regulation, or any order, judgment or decree to
which Kierman or any of his affiliates is a party or by which Kierman or any of
his affiliates may be bound or affected.



 



   

 

 

(b) Company - Agreement Binding: Authority. The Company hereby represents and
warrants to Kierman as of the Execution Date that the Company, acting alone, has
the power and authority to execute this Agreement and effect the transactions
reflected herein. Neither the execution, delivery, nor performance of this
Agreement by the Company will, with or without the giving of notice or the
passage of time, or both, conflict with or result in a default under any
agreement, understanding, law, rule or regulation, or any order, judgment or
decree to which the Company or any of its affiliates is a party or by which the
Company or its affiliates may be bound or affected.

 

3. Release Provisions.

 

(a) Release of Claims bv Kierman. Expressly subject to the limitation set forth
in Section 3(e) below, Kierman waives, releases, and discharges all of his
existing rights to any relief of any kind (known and unknown) from the Company,
or its affiliates, divisions, directors, officers, shareholders, managers,
employees, attorneys, agents, successors, and assigns (all of whom are referred
to herein collectively as the “Company Released Parties”), including without
limitation all claims that arise out of or that relate to his affiliation or his
separation from the Company (including any arising under any employment law, if
applicable), all claims that arise out of his service and resignation as an
officer of the Company, all claims that arise out of or relate to the Stock
Purchase, all claims that arise out of or relate to any of the statements or
actions of any of the Company Released Parties, all claims for relief or other
benefits under any other federal, state, or local statute, ordinance,
regulation, rule of decision, or principle of common law, all claims that any of
the Company Released Parties engaged in conduct prohibited on any basis under
any federal, state, or local statute, ordinance, regulation, rule of decision,
or principle of common law, and all claims for fees, costs, and disbursements
(all of which are referred to herein collectively as “Claims”). Kierman
represents and warrants that he has not assigned any Claims to any person or
entity, and that he has not filed for personal bankruptcy and is not insolvent.

 

(b) Release of Claims by the Company. Expressly subject to the limitation set
forth in Section 3(e) below, the Company, on its own behalf and on behalf of its
subsidiaries, waives, releases, and discharges all of its existing rights to any
relief of any kind (known and unknown) against Kierman, as well as Kierman Law
PLC and Whiteboard, and their respective affiliates, divisions, directors,
officers, members, managers, employees, attorneys, agents, successors, and
assigns (all of whom are referred to herein collectively as the “Kierman
Released Parties”), including without limitation all Claims. The Company
represents and warrants that it has not assigned any Claims to any person or
entity, and that it has not filed for bankruptcy and is not insolvent.

 

(c) Release of Unknown Claims. Each of Kierman and the Company acknowledge that
he or it may later discover Claims, facts, or causes of action presently
unknown, unsuspected, or different from those that he or it now suspects or
believes to be true. Expressly subject to the limitation set forth in Section
3(e) below, each of Kierman and the Company expressly waive and assume the risk
that the facts or law may be other than he or it believe them to be. Expressly
subject to the limitation set forth in Section 3(e) below, each of Kierman and
the Company acknowledge and agree that this Agreement is a general release of
all Claims, known and unknown, regardless of the discovery or existence of any
additional or different facts or Claims at any time after he or it sign this
Agreement.

 

 2 

 

 

(d) Covenant Not to Sue. From and after the date hereof, each of Kierman and the
Company (together with David G. Jemmett and Stephen H. Scott, Jr.) hereby agree
and covenant not to sue the Company Released Parties or Kierman Released
Parties, as applicable, for any and all claims, counterclaims, crossclaims,
set-offs, debts, actions for contribution or indemnity, demands or any action
whatsoever, in law or in equity, it or he may now have, at any time prior hereto
ever had or hereafter may have or could assert against the Company Released
Parties or Kierman Released Parties, as applicable, for, upon or by reason of
any matter, cause or thing whatsoever arising up to the date of this Agreement.

 

(e) No Release of Obligations Contained in this Agreement. Kierman and the
Company hereby each acknowledge and agree that nothing contained in this
Agreement shall release or discharge any of them from rights, duties and
obligations contained in or assumed under this Agreement.

 

(f) Injunctive Relief Each party acknowledges that the restrictions contained in
this Section 3, are a reasonable and necessary protection of the immediate
interests of the other parties and that any violation of these restrictions
would cause substantial injury to the other party. In the event of a breach or
threatened breach of these restrictions, the other party shall be entitled to
apply to any court of competent jurisdiction for an injunction restraining the
breaching party from such breach or threatened breach; provided, however, that
the right to apply for an injunction shall not be construed as prohibiting any
party from pursuing any other available remedies for such breach or threatened
breach.

 

(g) The Company and Kierman will not disclose any of the terms and conditions of
this Agreement to any person or entity at any time, except as provided herein or
to their respective attorneys, accountants and business advisors, except in each
instance as may be required by law, regulatory authority, stock exchange,
compulsory process or in connection with any court, legal or governmental
proceeding. Kierman may disclose this Agreement to his spouse, attorneys,
accountants, or tax planners, provided that if he discloses the Agreement to any
such person, he must simultaneously inform that person that the person must keep
the information strictly confidential and that the person may not disclose the
information to any other person without the advance written consent of the
Company, and provided further that any disclosure of this Agreement by any such
person will constitute a disclosure by Kierman.

 

4. Non-Disparagement. The Company and Kierman agree not to make or communicate
any comments or other remarks which are negative or derogatory regarding the
other, or which would tend to disparage, slander, ridicule, degrade, harm or
injure the other, or their respective affiliates. The Company shall cease
identifying Kierman as an officer of the Company in any materials or documents.

 

5. No Admission of Liability. Nothing contained in this Agreement shall be
construed in any manner as an admission by either party that either party has
violated any statute, law or regulation, breached any contract or agreement, or
has engaged in any wrongful conduct with respect to Kierman or with respect to
the Company. The Company specifically disclaims any liability to or wrongful
acts against Kierman and the Kierman Released Parties. Kierman specifically
disclaims any liability to or wrongful acts against the Company and Released
Parties.

 

6. Remedies. In the event of default or breach by any party, any and all
remedies set forth in the above paragraphs are intended to be non-exclusive, and
any party may, in addition to said remedies, seek any additional remedies
available either at law or equity, including without limitation injunctive
relief.

 

7. Further Acts and Assurances. Each party hereto agrees to execute and return
to one another such documents confirming the acts, agreements and transactions
contemplated hereby.

 

 3 

 





 

8. Severability. If any provision of this Agreement or application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of the Agreement which can be given effect without the valid provision or
application. To this end, the provisions of this Agreement are severable.

 

9. Choice of Law; Enforcement. This Agreement shall be governed and construed in
accordance with the laws of the State of Arizona, without regard to any conflict
of laws principles that would result in the application of the laws of any other
jurisdiction. The parties agree to submit to the exclusive jurisdiction of the
courts of and in Maricopa County, in the State of Arizona in connection with any
dispute arising out of this Agreement, out of Kierman’s prior relationship with
the Company, arising out of his service as an officer of the Company, or arising
out or relating to Kierman’s or Whiteboard’s being a shareholder of the Company.
Should any provision in this Agreement be declared or determined by any court to
be illegal or invalid, the validity of the remaining parts, terms, or provisions
shall not be affected, and the illegal or invalid part, term, or provision shall
be deemed not to be a part of this Agreement.

 

10. Prevailing Party in Any Legal Dispute to Recover Attorneys Fees and
Expenses. Should either party bring any lawsuit or other legal proceeding
arising out of or related to the rights and duties of the parties under this
Agreement (collectively, “Litigation”), the prevailing party in the Litigation
shall be entitled to recover all his or its reasonable attorneys’ fees and
expenses related to the Litigation.

 

11. Reliance. Each party warrants and represents that the party is not relying
on counsel for any other party for the performance of any task, provision of any
service or rendering of any advice for any purpose whatsoever, but instead is
relying solely and exclusively on the party’s own counsel for all matters
relating to the terms of this Agreement.

 

12. Nature of the Agreement. This Agreement and all provisions thereof,
including all representations and promises contained herein, are contractual and
not a mere recital and shall continue in permanent force and effect. The terms
and conditions contained herein constitute the entire agreements between the
parties, and supersede all previous communications or agreements, either oral or
written, between the parties with respect to the subject matter of this
Agreement, except to the extent such prior communications and agreements may be
expressly reaffirmed or agreed to herein, and no agreement or understanding
varying or extending the terms of this Agreement shall be binding upon either
party unless in writing signed by or on behalf of such party. In the event that
any portion of this Agreement is found to be unenforceable for any reason
whatsoever, the other enforceable provisions shall be considered to be
severable, and the remainder of the Agreement shall continue in full force and
effect.

 

IN WITNESS WHEREOF, the undersigned have executed this General Release effective
as of the Execution Date.

  

[ex10-4_005.jpg]

 

[ex10-4_006.jpg]

 

   

 

 

LOCK UP AGREEMENT

 

THIS LOCK UP AGREEMENT (the “Agreement”) is entered as of this I day of
September, 2019 (the “Effective Date”) by and between Whiteboard Capital LLC, an
Arizona limited liability company (the “Stockholder”), and Cerberus Cyber
Sentinel Corporation., a Delaware corporation (the “Company”).

 

WHEREAS, Stockholder is the owner of 4,000,000 shares of the Company’s common
stock, par value

 

$0.000 I per share (the “Shares”). and as an inducement to third parties to
invest in the Company’ s common stock, Stockholder is willing to execute this
Agreement.

 

NOW THEREFORE, in consideration of the premises and of the terms and conditions
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

I. LOCK UP OF SHARES; PERMITTED LEAK OUTS.

 

  (a) The Stockholder hereby agrees that, without the prior written consent of
the Company and except as set forth below, he will not during the period
commencing on the Effective Date and ending on the 24 month anniversary of the
Effective Date (the “Lock Up Period”) (i) offer, pledge, gift, donate , sell ,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any Shares, or (ii)
enter into any swap, option (including, without limitation, put or call
options), short sale, future, forward or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Shares, whether any such transaction is to be settled by delivery of shares
of the Company’s Common Stock or such other securities, in cash or otherwise
((i) and (ii) being hereinafter collectively referred to as the “Lock Up”);    
    (b) On the 12-month anniversary of the Effective Date, 2,000,000 Shares
shall be released from the Lock Up;         (c) On the 24-month anniversary of
the Effective Date, the remaining 2,000,000 Shares shall be released from the
Lock Up;         (d) The Stockholder hereby authorizes the Company during the
relevant Lock Up Period to cause any transfer agent for the Shares to decline to
transfer, and to note stop transfer restrictions on the stock register and other
records relating to the Shares subject to the Lock Up for which the Stockholder
is the record holder and, in the case of Shares subject to this Agreement for
which the Stockholder is the beneficial but not the record holder, agrees during
the Lock Up Period to cause the record holder to cause the relevant transfer
agent to decline to transfer, and to note stop transfer restrictions on the
stock register and other records relating to the Shares subject to the Lock Up,
if such transfer would constitute a violation or breach of this Agreement; and  
      (e) Notwithstanding the foregoing the Stockholder may transfer the Shares
as set forth below (collectively, the (“Permitted Transfer”), provided that each
transferee, donee or distributee of the Shares shall sign and deliver to the
Company a lock-up letter substantially in the form of this letter
contemporaneously with such transaction (such letter reflecting the time
remaining for the obligations hereunder, and does not serve to increase the
length of any of the obligations hereunder or thereunder):

 

  (i) as a bona fide gift, by will or intestacy or to a family member or trust
for the benefit of a family member;         (ii) the pledge, hypothecation or
granting of a collateral security interest in the Shares; and         (iii) the
sale or transfer of all or any portion of the Shares via private sale (a
“Private Sale”).

 



  (f) Upon request by Stockholder, the Company agrees to use commercially
reasonable efforts to facilitate a Private Sale of the Shares at the then
current bid price of the Company’s Common Stock.

  

   

 

 

  (g) Following the release of any Shares from the Lock Up, the Stockholder
agrees to limit the resales of such Shares in the public market as follows the
“Additional Restrictions”) if the daily average trading volume on the primary
trading markets on which the Common Stock is then quoted or listed (i) is less
than 30,000 shares of Common Stock, the Stockholder shall not sell more than l
,000 Shares per trading day; (ii) is greater than 30,000 shares of Common Stock,
but less than 100,000 shares, the Stockholder shall not sell more than 5,000
Shares per trading day; and (iii) is greater than 100,000 shares, the
Stockholder shall not sell more than 50,000 Shares. Notwithstanding the
foregoing, if not earlier terminated in accordance with the terns hereof, the
Additional Restrictions shall automatically terminate and cease to be of further
force and effect, on the 36-month anniversary of the Effective Date.

 

2. RELEASES.

 

  (a) The Lock Up and the Additional Restrictions shall automatically terminate
if a Change of Control should occur during the Lock Up Period. For the purposes
of this Agreement, “Change of Control” shall mean any one of the following: (i)
the consummation of a merger or consolidation of the Company with or into
another any individual, corporation, partnership, limited liability company,
firm, joint venture, association, joint-stock company, trust, unincorporated
organization or other entity (collectively, a “Person”) (except a merger or
consolidation in which the holders of capital stock of the Company immediately
prior to such merger or consolidation collectively continue to hold at least 60%
of the earning power, voting power or capital stock of the surviving Person);
(ii) the issuance, transfer, sale or disposition to another Person of the voting
power or capital stock of the Company, if after such issuance, sale, transfer or
disposition such Person would hold more than 40% of the voting power or capital
stock of the Company; (iii) if the Persons who, on the date of this Agreement,
constitute a majority of the board of directors of the Company, or Persons
nominated and/or appointed as directors by vote of a majority of such Persons,
shall for any reason cease to constitute a majority of the Company’s board of
directors; (iv) a sale, transfer or disposition of all or substantially all of
the assets or earning power of Company; or (iv) dissolution, liquidation or
winding up of the affairs of the Company.         (b) All of the Company’s
Common Stock (or options or other instruments convertible into such Common
Stock) now owned or hereafter acquired, and held, directly or indirectly, by
officers or directors of the Company are subject to a lock up agreement which is
at least as restrictive as this Agreement, and which contain a Lock Up Period
and Additional Restrictions, each expiring no earlier than the periods provided
for herein. At any time during the Lock Up Period or prior to the expiration of
the Additional Restrictions, in the sole discretion of the Company’s board of
directors, the Company may electto release some or all of the Common Stock of
any holder from the terms of a lock up in such amounts as it may determine;
provided that any such release shall also provide for the release of the Shares
under this Agreement, in an equal percentage to the total number of Shares
subject to this Agreement as to the release of the lock up of shares of the
Company’s Common Stock for any such other holder benefiting from such release.

 

3. TRANSFER; SUCCESSOR AND ASSIGNS. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. As provided above, any Permitted Transfer shall require
the transferee to execute a lock up agreement in accordance with the same terms
set forth herein. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 

4. COMPLIANCE WITH SECURITIES LAWS. In the event of a Permitted Transfer, as a
condition to the Company agreeing to such Permitted Transfer, the Stockholder
shall have furnished the Company with an opinion of counsel reasonably
satisfactory to the Company, to the effect that the transfer is exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), and that the transfer otherwise complies with the terms of this
Agreement.

 

 2 

 

 

5. LEGENDS.

 

  (a) The Stockholder hereby agrees that each outstanding certificate
representing the Shares shall during the Lock Up Period, in addition to any
other legends as may be required in compliance with Federal securities laws,
bear a legend reading substantially as follows:

 

    THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A LOCK UP AGREEMENT DATED SEPTEMBER 1,
2019, BETWEEN THE ISSUER AND THE STOCKHOLDER LISTED ON THE FACE HEREOF. A COPY
OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE ISSUER AND WILL BE
PROVIDED TO THE HOLDER HEREOF UPON REQUEST. NO TRANSFER OF SUCH SECURITIES WILL
BE MADE ON THE BOOKS OF THE ISSUER UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE
WITH THE TERMS OF SUCH LOCK UP AGREEMENT.         (b) A copy of this Agreement
shall be filed with the corporate secretary of the Company, shall be kept with
the records of the Company and shall be made available for inspection by any
stockholder of the Company. In addition, a copy of this Agreement shall be filed
with the Company’s transfer agent of record.

 

6. NO OTHER RIGHTS. The Stockholder understands and agrees that the Company is
under no obligation to register the sale, transfer or other disposition of the
Shares under the Securities Act or to take any other action necessary in order
to make compliance with an exemption from such registration available.

 

7. SPECIFIC PERFORMANCE. The Stockholder acknowledges that there would be no
adequate remedy at law if the Stockholder fails to perform any of its
obligations hereunder, and accordingly agrees that the Company, in addition to
any other remedy to which it may be entitled at law or in equity, shall be
entitled to compel specific performance of the obligations of the Stockholder
under this Agreement in accordance with the terms and conditions of this
Agreement. Any remedy under this Section 7 is subject to certain equitable
defenses and to the discretion of the court before which any proceedings
therefor may be brought.

 

8. NOTICES. All notices, statements, instructions or other documents required to
be given hereunder shall be in writing and shall be given either personally or
by mailing the same in a sealed envelope, first-class mail, postage prepaid and
either certified or registered, return receipt requested, or by telecopy, and
shall be addressed to the Company at its principal offices and to the
Stockholder at the address last appearing on the books and records of the
Company.

 

9. RECAPITALIZATIONS AND EXCHANGES AFFECTING SHARES. Except as otherwise
provided herein, the provisions of this Agreement shall apply, to the full
extent set forth herein with respect to the Shares, and to any and all shares of
capital stock or equity securities of the Company which may be issued by reason
of any stock dividend, stock split, reverse stock split, combination,
recapitalization, reclassification or otherwise.

 

10. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. Any suit, action or
proceeding with respect to this Agreement shall be brought in the state or
federal courts located in Maricopa County in the State of Arizona . The parties
hereto hereby accept the exclusive jurisdiction and venue of those courts for
the purpose of any such suit, action or proceeding. The parties hereto hereby
irrevocably waive, to the fullest extent permitted by law, any objection that
any of them may now or hereafter have to the laying of venue of any suit, action
or proceeding arising out of or relating to this Agreement or any judgment
entered by any court in respect thereof brought in Phoenix, Arizona, and hereby
further irrevocably waive any claim that any suit, action or proceeding brought
in Phoenix Arizona has been brought in an inconvenient form.

 

11. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

12. ATTORNEYS’ FEES. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled as determined by such court, equity or arbitration proceeding.

 

 3 

 

 

13. AMENDMENTS AND WAIVERS. Any term of this Agreement may be amended with the
written consent of the Company and the Stockholder. No delay or failure on the
part of the Company in exercising any power or right under this Agreement shall
operate as a waiver of any power or right.

 

14. SEVERABILITY. If one or more provisions of this Agreement are held to be
unenforceable under applicable Jaw, portions of such provisions, or such
provisions in their entirety, to the extent necessary, shall be severed from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

15. CONSTRUCTION. This Agreement has been entered into freely by each of the
parties, following consultation with their respective counsel, and shall be
interpreted fairly in accordance with its respective terms, without any
construction in favor of or against either party.

 

16. ENTIRE AGREEMENT. This Agreement and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto are expressly canceled.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

[ex10-4_007.jpg]

 

 4 

 

